UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6303


IRAN DWAYNE KETCHUP,

                  Petitioner - Appellant,

             v.

JOE D. DRIVER, Warden,

                  Respondent – Appellee,




Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:08-cv-00053-REM-JES)


Submitted:    August 6, 2009                 Decided:   August 21, 2009


Before MICHAEL and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Iran Dwayne Ketchup, Appellant Pro Se.    Daniel W. Dickinson,
Jr., Assistant United States Attorney, Wheeling, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Iran Dwayne Ketchup, a federal prisoner, appeals the

district     court’s    order    accepting      the      recommendation      of     the

magistrate    judge    and    denying      relief   on    his    28 U.S.C.    §   2241

(2006)    petition.      We     have    reviewed    the       record   and   find    no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.              Ketchup v. Driver, No. 2:08-cv-00053-

REM-JES    (N.D.W.     Va.   Jan.    23,   2009).        We    dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                             AFFIRMED




                                           2